Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     March 03, 2015

The Court of Appeals hereby passes the following order:

A15A1113. WILBERT ALEXANDER CARTER v. GEORGIA DEPARTMENT
    OF PUBLIC SAFETY.

       Wilbert Alexander Carter brought a tort action against the Georgia Department
of Public Safety and Xavier Jacquez Walker, Jr.1 The trial court entered an order
granting the Department of Public Safety’s motion to dismiss, and Carter filed this
direct appeal. We lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” (Citations and punctuation omitted.) Johnson v. Hosp. Corp. of
America, 192 Ga. App. 628, 629 (385 SE2d 731) (1989). Under such circumstances,
there must be “an express determination that there is no just reason for delay” under
OCGA § 9-11-54 (b), or there must be compliance with the interlocutory appeal
requirements of OCGA § 5-6-34 (b). Where neither of these code sections is
followed, the appeal is premature and must be dismissed. See id.; Turner v. Burhow,
205 Ga. App. 444 (422 SE2d 678) (1992).
       Here, it appears that Carter’s claims against Walker remain pending below.
And because the trial court’s dismissal order does not reference OCGA § 9-11-54 (b)
or make an express determination that there is no just reason for delay, it cannot be
viewed as final. See Hadid v. Beals, 233 Ga. App. 5, 6 (502 SE2d 798) (1998).
Accordingly, Carter was required to follow the interlocutory appeal procedure set


       1
        Carter also sued Shane Tyson Copeland, but he later dismissed his claims
against Copeland without prejudice.
forth in OCGA § 5-6-34 (b). His failure to do so deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            03/03/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.